DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 9-18, 23 and 24 are pending and examined herein per Applicant’s 10/11/2021 filing with the Office.  
Claims 1-3, 9-16, and 23 are amended.
Claims 4-8 and 19-22 were previously canceled.
No claims are newly added.

Response to Arguments
Applicant's arguments filed 35 U.S.C. 101 are directed towards newly added limitations that are fully addressed in the updated rejection below.
Applicant's arguments filed 35 U.S.C. 102/103 have been fully considered but they are not persuasive. Applicant argues:
Wang has not clearly and unambiguously disclosed a risk index representing a survivability of the infrastructure link.  Remarks p. 8.
Respectfully, the Office disagrees with Applicant’s assertion. Wang teaches the concept of a risk index in “where repair rate and their correlation with ground movement are used to analyse seismic performance of pipelines, we use repair rate as a metric to measure the effects of earthquakes on cables as well in this paper. As in [22], the 
For all the reasons given above the rejection of the previous Office action is maintained.
A person of skill in the art would not have applied Hoff to Wang.  Remarks p. 9.
Respectfully, the Office disagrees with Applicant’s assertion.  Wang is concerned with “a long-haul optical fiber cable, connecting two points on the Earth’s surface that passes through earthquake-prone or other sensitive areas” p. 1, see abstract.  Hoff is concerned with the “uncertainty of each power production estimate can be combined with the costs and risks associated with power generation forecasting errors, and displayed or visually graphed as a single, deterministic result to assist power grid operators (or planners) in deciding whether to rely on the renewable power source”, Abstract. Each is concerned with risk and cost around utilities.
The MPEP states a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), MPEP 2141.01(a)(I).  Each of the cited prior art of records is reasonably pertinent to the problem faced by the inventor.
KSR International Co. v. Teleflex Inc. the  Supreme Court allows the Office to use "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." When making an obviousness determination. MPEP 2141(I). The Office maintains that it is reasonable for one of ordinary skill in the art to seek additional teaching in a secondary reference. 
Further the Office notes that Applicant was not provided or clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
The rejection of the previous Office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 9-18, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes using mathematical relationships) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-15 are to a method (process) and claims 16-24 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes using mathematical relationships. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.  Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method for analyzing survivability of an infrastructure link, comprising:
determining an optimal path arrangement of the infrastructure link between two geographic locations; 
receiving input of one or more weights to be applied to one or more quantified cost factors and one or more quantified risk factors associated with the determined optimal path arrangement;
applying the one or more weightings to the one or more quantified cost factors and one or more quantified risk factors to determine a weighted sum of the one or more quantified cost factor and the one or more risk factors;
determining a risk index associated with the determined optimal path arrangement based on the weighted sum, the risk index representing a survivability of the infrastructure link; and
displaying the determined optimal path arrangement on a map of geographic terrain and the determined risk 

The claim is found be to elements that could reasonable done within the mind of a human using the mental process of evaluation and judgement; but for the nominal requirement that the steps be carried out within a computing environment.  Here the computer processor is viewed as tool rather than as the claimed invention being used to improve the functioning of the computer or a field of technology. 
	Further the Office finds the use of weights to the cost and risk is an indication of math, as well as the use of the weights to determine the risk index.  Where the crux of the claim is to determine the optimal path based on the risk index; thus the claim is directed towards math.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.  The invention recites the additional elements of “receiving” and “displaying” that are found to be insignificant extra-solution activity, specifically pre- and post-solution activity respectively.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements are found to be insignificant extra-solution activity.  When these elements are considered individually or in the ordered combination they do not amount to significantly more than the identified abstract idea.
Since the claims recite no additional limitations it follows that the limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (A Seismic Resistant Design Algorithm for Laying and Shielding of Optical Fiber Cables, 07/2017) in view Hoff (US Pat. 9,638,831 B1).

Claims 1 and 16
Wang teaches a computer-implemented method for analyzing survivability of an infrastructure link (Wang p. 1, col. 2, “A range of measures can be used to improve survivability of an optical fiber cable” and p. 1, col. 1 abstract “We formulate this optimization problem as a multi-object shortest path problem and solve it by a variant of the label setting . . . an evolutionary algorithm are also presented as methods of computational cost reduction for large scale case . . . to choose the path and protection of the cable to either minimize cost for a given risk level or minimize risk for a given budget” and p. 7, col. 1 “We run the three algorithms coded in Matlab R2014b on a Dell OPTIPLEX 9020 computer (8 GB RAM, 3.6 GHz Intel(R) Core(TM) i7-4790 CPU)”), comprising:
determining an optimal path arrangement of the infrastructure link between two geographic locations (Wang p.7, col. 2 “object is to lay a cable from the starting point (0km, 50km) to the destination (100km, 50km). To illustrate the gradual changes of the Pareto optimal paths (obtained by Algorithm1) with decreasing minimum number of repairs” and p.8, col. 1 “black solid font in Figure 6 shows the complete Pareto front of this example obtained by Algorithm 1.  This provides us with the results of the optimization problems of minimizing cable laying cost subject to constraints”); 
determining a risk index associated with the determined optimal path arrangement based on  (Wang p. 3, col. 2 “we use repair rate as a metric to”, p. 4, col. 1 “measure the effects of earthquakes on the cables as well in this paper. As in [22], the number of potential repairs along a cable in the wake of earthquakes is used to serve as an index of the cost associated with the loss and reconstruction of the cable in the event of failure”, where p. 1, col. 2 “throughout most of this paper we only consider earthquake risk.”); 
the weighted sum, the risk index representing a survivability of the infrastructure link (Wang p. 1, col. 2 “Because of the increased cost of higher protection level of cables, it is important to identify the critical segments of the cable that are more likely to be damaged . . . and strengthen those segments to increase overall cable survivability” and p. 5, col. 1 “Assume that there are two protection levels, Level 1 and Level 2; that is, each edge . . . higher laying cost but lower number of repairs corresponds to Level 2.  It is straightforward to find several different paths . . . assign indexes to each of them”); and
displaying the determined optimal path arrangement on a map of geographic terrain and the determined risk index associated with the determined optimal path arrangement (Wang p. 8-12, see figures in Sec. B and p. 10, col. 1 “Application of Algorithm 1 yields all Pareto optimal paths. As in the 2D example, we select some of them for illustration in Figure 10, with the corresponding laying cost and total number of repairs in Table IV. In Figure 10, each subfigure consists of a pair of figures including a 3D topographic landform figure on the left and the corresponding top view figure on the right providing a clearer illustration on the logarithmic PGV map”).
Wang does not expressly teach the following limitations that are taught by Hoff in the analogous art of expected power production of renewable power sources teaches the claimed limitation of
receiving input of one or more weights to be applied to one or more quantified cost factors and one or more quantified risk factors associated with the determined optimal path arrangement (Hoff 4:61-62 and 12:65-67);
applying the one or more weightings to the one or more quantified cost factors and one or more quantified risk factors to determine a weighted sum of the one or more quantified cost factor and the one or more risk factors (Hoff 4:41-46 and 4:54-60, where the clearness index is the equivalent of the claimed risk index); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the receiving input of one or more weights to be applied to one or more quantified cost factors and one or more quantified risk factors associated with the determined optimal path arrangement (Hoff 4:61-62 and 12:65-67); applying the one or more weightings to the one or more quantified cost factors and one or more quantified risk factors to determine a weighted sum of the one or more quantified cost factor and the one or more risk factors (Hoff 4:41-46 and 4:54-60, where the clearness index is the equivalent of the claimed risk index); as taught by Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wang p.7, col 1 “We rune the three algorithms coded in Mathlab R2014b on a Dell OPTIPLEX 9020 computer”) that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claim 11
Wang teaches all of the limitations of the computer-implemented method of claim 1, wherein determining the optimal path arrangement of the infrastructure link between two geographic locations (Wang p.7, col. 2 and p.8, col. 1) however Wang does not teach comprises: 
receiving, from a path database, path arrangement data associated with a determined infrastructure link; and 
processing the path arrangement data for determination of the risk index.
Hoff in the analogous art of expected power production of renewable power sources teaches the claimed limitation of receiving, from a path database, path arrangement data associated with a determined infrastructure link (Hoff 33:57-60 and 34:1-14, where location is the equivalent of the claimed path); and 
processing the path arrangement data for determination of the risk index (Hoff 33:57-60 and 34:1-14,).
Both Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the receiving, from a path database, path arrangement Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Wang teaches all of the limitations of the computer-implemented method of claim 11, however Wang does not teach wherein determining the risk index comprises:
receiving, from the path database, weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link; and 
processing the weighting data of the risk index 
Hoff in the analogous art of expected power production of renewable power sources teaches receiving, from the path database, weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link (Hoff 4:42-46 and 5:29-36); and 
processing the weighting data of the risk index (Hoff 34:1-14 and 35:11-33) 
Both Wang and Hoff are concern with infrastructure risk as it relates to the location of the infrastructure, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the receiving, from the path database, weighting data Hoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Wang teaches all of the limitations of the computer-implemented method of claim 1, wherein the infrastructure link comprises a cable and the optimal path arrangements are optimal laying paths (Wang p. 2, see Sec. I).

Claim 14
Wang teaches all of the limitations of the computer-implemented method of claim 13, wherein the cable is an optical cable (Wang p. 2, see Sec. II).

Claim 15
Wang teaches all of the limitations of the computer-implemented method of claim 14, wherein the cable is a sub-marine cable (Wang p. 2, see Sec. II).

Claims 2, 3, 9, 10, 17, 18, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (A Seismic Resistant Design Algorithm for Laying .

Claims 2 and 17
Wang teaches all of the limitations of the computer-implemented method of claim 1, however Wang does not teach wherein the risk index represents an expected number of failures of the infrastructure link over a lifetime of the infrastructure link.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of the risk index represents an expected number of failures of the infrastructure link over a lifetime of the infrastructure link (Anderson [43], where the network reliability index is the equivalent of the claimed risk index)
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the risk index represents an expected number of failures of the infrastructure link over a lifetime of the infrastructure link as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to system claim 17 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claims 3 and 18
Wang teaches all of the limitations of the computer-implemented method of claim 1, however Wang does not teach wherein the risk index represents an uncertainty associated with future costs associated with the infrastructure link.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of the risk index represents an uncertainty associated with future costs associated with the infrastructure link (Anderson [58])
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the risk index represents an uncertainty associated with future costs associated with the infrastructure link as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to system claim 18 that recites substantially similar limitations to those rejected above are also rejected for the same reasons given above.

Claim 9
Wang teaches all of the limitations of the computer-implemented method of claim 1, however Wang does not teach wherein determining the risk index associated with the determined optimal path arrangement includes determining a respective local risk index 
Anderson in the analogous art of capital asset planning teaches the claimed limitation of wherein determining the risk index associated with the determined optimal path arrangement includes determining a respective local risk index associated with multiple portions of the determined optimal path arrangement, wherein the respective local risk index of at least two portions are determined based on different cost and risk factors (Anderson [46] and [48]).
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the capital asset planning teaches the claimed limitation of wherein determining the risk index associated with the determined optimal path arrangement includes determining a respective local risk index associated with multiple portions of the determined optimal path arrangement, wherein the respective local risk index of at least two portions are determined based on different cost and risk factors as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Wang teaches all of the limitations of the computer-implemented method of claim 9, however Wang does not teach further comprising summing or integrating the local risk indexes to obtain the risk index.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of summing or integrating the local risk indexes to obtain the risk index (Anderson [63] see summed risk).
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the summing or integrating the local risk indexes to obtain the risk index as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23
Wang teaches all of the limitations of the system of claim 16, however Wang does not teach further comprising 
a data storage device including one or more of path arrangement data associated with a determined infrastructure link; and 
weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of a data storage device including one or more of path arrangement data associated with a determined infrastructure link (Anderson [39], where linking is the equivalent of the claimed path); and 
weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link (Anderson [46] and [48]).
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the data storage device including one or more of path arrangement data associated with a determined infrastructure link; and weighting data associated with one or more quantified cost factors and one or more quantified risk factors associated with the determined infrastructure link Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24
Wang teaches all of the limitations of the system of claim 23, however Wang does not teach wherein the data storage device is arranged remote to the processor.
Anderson in the analogous art of capital asset planning teaches the claimed limitation of the data storage device is arranged remote to the processor (Anderson abstract and fig. 3)
Both Wang (see abstract) and Anderson (see [48) optimal placement of infrastructure.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Wang the data storage device is arranged remote to the processor as taught by Anderson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goroshevskiy et al (US 8,542,127) teaches method for discovering, identification and monitoring of mechanical flaws in metallic structures is disclosed, based on magneto-graphic/magnetic tomography technique to identify stress-related defects. The technique is specifically optimized for extended, not-accessible underground and underwater metallic structures quality control, emergency alarms as well as timeline planning for structural repairs and maintenance work. 
Bhattacharya (US 11,031,757) teaches underwater cable route planning technology is provided for automatically generating underwater cable routes using a model. In this regard, one or more processors may receive bathymetry data, and may also receive existing route data for a plurality of existing underwater cable routes. Based on the bathymetry data and the existing route data, a model for determining underwater cable routes may be generated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623